          Case 2:18-cv-02902-JVM Document 54 Filed 02/11/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

RODNELL WILLIAMS                                                  CIVIL ACTION

VERSUS                                                            NO. 18-2902-JVM

JEFFERSON PARISH SHERIFF’S OFFICE, ET AL


                                          ORDER

        Considering the above and foregoing Motion to Continue Trial,

        IT IS ORDERED that the motion is GRANTED.

        IT IS FURTHER ORDERED that the trial will be rescheduled at a telephone status

conference to take place on March 5, 2020, at 2:00 p.m. The Court will initiate the conference

call.
        New Orleans, Louisiana this _________ day of February, 2020.



                                           ________________________________________
                                           JANIS VAN MEERVELD
                                           UNITED STATES MAGISTRATE JUDGE
